Citation Nr: 0638103	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  97-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision by the North Little Rock, Arkansas 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in February 1999 and October 
2003 when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The evidence of record shows a current diagnosis of PTSD; 
however, the veteran's service personnel records do not show 
any awards or decorations denoting he engaged in combat.  
Where it has not been shown through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressor is related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In an October 2006 Informal Hearing Presentation, the 
veteran's representative maintained that the RO's attempt to 
verify the veteran's reported stressors in July 2000 was 
inadequate because the RO did not provide the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) with 
the veteran's unit of assignment while in Vietnam and a 
complete copy of his DA Form 20.  See August 2000 letter from 
USACRUR.  Moreover, the Board also notes that since the RO's 
July 2000 request, the veteran has submitted additional 
alleged stressors.  Specifically, he maintains that he: had 
just finished maintenance on a helicopter in September 1969 
when it was shot down no more than a mile from base; 
witnessed the injury and/or death of his friend DRF during a 
mortar attack at Lane Army Airfield; and was "constantly" 
exposed to mortar and small arms fire while on base.  These 
appear to all be events capable of verification.  USASCRUR, 
now called the U.S. Army and Joint Services Records Research 
Center (JSRRC), has not been contacted to research the 
veteran's newly alleged service stressors.  Therefore, an 
attempt must be made to verify all the veteran's alleged 
stressors; however, detailed information from the veteran 
regarding each of these alleged stressors, to include 
approximate dates, places, names, and any other identifying 
information must first be obtained.

The veteran has recently alleged an alternate theory of 
entitlement to service connection for a heart disorder, i.e., 
that it is secondary to PTSD.  This matter is clearly 
inextricably intertwined with the matter of service 
connection for PTSD, and consideration must be deferred until 
the matter of service connection for PTSD is resolved.  
However, the Board notes that there is nothing in the record 
that satisfies the notification requirements of the Veterans 
Claims Assistance Act (VCAA) regarding a claim of secondary 
service connection, and the veteran has not been provided the 
text of 38 C.F.R. § 3.310. 

In addition, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for any award of 
compensation.  The RO will have the opportunity to cure these 
notice deficiencies on remand.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  With regard to the veteran's claim 
for secondary service connection for a 
heart disorder, the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.  
With regard to the veteran's claims for 
service connection for PTSD and a heart 
disorder, the RO should provide the 
veteran notice regarding the rating of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
RO should arrange for all development 
suggested by the veteran's response to 
these notices.

2.  The RO first ask the veteran to 
provide detailed information regarding 
his alleged stressor events in Vietnam, 
particularly dates, locations, units (of 
any other parties identified involved in 
the alleged events), and names (of the 
pilot and co-pilot of the helicopter that 
as shot down, as the veteran alleges he 
was acquainted with such persons) 
regarding his alleged stressors of 
witnessing the death of a friend (DRF) in 
a mortar attack, a helicopter has had 
just worked on being shot down no more 
than a mile from base, and being 
routinely exposed to small arms and 
mortar fire on base.  He should be 
advised that this information is critical 
to his claim (and of the provisions of 
38 C.F.R. § 3.158).  The RO should 
forward the veteran's response, along 
with other pertinent information of 
record (including copies of the veteran's 
service personnel records, a copy of DA 
Form 20, and a listing of alleged 
stressors) to the JSRRC and request that 
that organization attempt to verify the 
claimed stressors.  Regarding the 
veteran's allegation of being constantly 
exposed to small arms fire and mortar 
fire on base, if feasible, JSRRC should 
provide general information on the 
dimensions of the base, the number of 
occasions on which (while the veteran was 
stationed there) the base received 
incoming small arms/mortar fire, and 
whether the location of the veteran's 
unit and/or his duties would have placed 
him in proximity to the incoming.

3.  If, and only if, a claimed stressor 
is corroborated, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to such stressor 
or stressors.  The veteran's claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  The examination and the report 
thereof should be in accordance with DSM-
IV.  Following examination of the 
veteran, review of his pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion as to whether or not 
the veteran has PTSD related to a 
verified stressor event in service.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD is 
not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

4.  After completion of the above and any 
additional development deemed necessary 
(suggested by the results of the 
development ordered), the RO should 
readjudicate the matters on appeal in 
light of all pertinent evidence and legal 
authority, to include 38 C.F.R. § 3.310.
5.  If either benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


